Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 12/22/2021.
2. 	Claims 1, 3-14, 16-18 and 20 are pending in the case. 
3.	Claims 2, 15 and 19 are cancelled. 
4.	Claims 1, 14 and 18 are independent claims. 


Allowable Subject Matter
Claims 1, 3-14, 16-18 and 20 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with attorney of record, John K. Whetzel on 1/5/2022.

The application has been amended as follows:

1.	(Currently amended) A computer-implemented method of determining a variation of a 
displaying the web page received from a content provider on the client device, wherein the web page comprises a plurality of content items;
displaying, via a graphical user interface (GUI), a plurality of conditions to control a display of the variation of the web page, a trigger event defining when to evaluate the plurality of conditions for the web page, and a condition setting specifying how many of the plurality of conditions are to be met for the variation of the web page to be displayed, 
wherein one or more of the plurality of conditions comprises conditional logic describing a state of the web page that causes the client device to select the variation of the web page, and
wherein the conditional logic comprises executable code to be executed by the client device to determine if the one or more of the plurality of conditions has been met;
receiving a user interaction, via the GUI, with the web page;
determining, by the client device, a content update of the and
based on the trigger event being activated to cause at least one of the plurality of conditions to be evaluated and responsive to detecting that a uniform resource locator (URL) of the web page at least partially matches a URL string specified in the at least one of the plurality of conditions, displaying the variation of the web page,
wherein the variation of the web page comprises the determined content update, and 
wherein the determined content update comprises an update to an attribute of at least one of the plurality of content items of the web page



2.	(Canceled) 

3.	(Currently amended) The method of claim [[2]]1, 
wherein the GUI comprises a matching method for determining whether the URL of the URL string specified in the at least one of the plurality of conditions

4.	(Currently amended) The method of claim [[2]]1, wherein a graphical element of the plurality of content items of the web page matches a predetermined graphical element specified by the element condition.

5.	(Currently amended) The method of claim [[2]]1, 
wherein the GUI comprises an input field configured to receive input providing the 


6.	(Currently amended) The computer-implemented method of claim [[2]]1, further comprising:
receiving the web page from the content provider, the web page including code specifying instructions for the client device to request experiment instructions from an experiment system that is distinct from the content provider;
requesting the experiment instructions from the experiment system responsive to execution of the code; and
receiving the experiment instructions from the experiment system, the experiment instructions defining the one or more of the plurality of conditions.

7.	(Currently amended) The computer-implemented method of claim 6, wherein the experiment instructions further define the trigger event that is indicative of when to evaluate whether has been met.

8.	(Currently amended) The method of claim 7, further comprising:
monitoring the web page for the activation of the trigger event; and
responsive to identifying the activation of the trigger event, begin monitoring the web page to detect the plurality of conditions. 



10.	(Currently amended) The computer-implemented method of claim 8, wherein the trigger event is at least a portion of the URL of the web page changing.

11.	(Original) The computer-implemented method of claim 8, wherein the trigger event is execution of a function associated with the web page.

12.	(Original) The computer-implemented method of claim 8, wherein the trigger event is a change in a document object model (DOM) of the web page.

13.	(Previously presented) The computer-implemented method of claim 1, wherein a second condition of the plurality of conditions is selected from a second list of conditions via the GUI.

14.	(Currently amended) A computer system for determining a variation of a 
a computer processor; and
a non-transitory computer-readable storage medium storing executable code, the code when executed by the computer processor causes the computer processor to perform operations comprising:
displaying the web page received from a content provider on the computer system, wherein the web page comprises a plurality of content items;
displaying, via a graphical user interface (GUI) a plurality of conditions to control a display of the variation of the web page, a trigger event defining when to evaluate the plurality of conditions for the web page, and a condition setting specifying how many of the plurality of conditions are to be met for the variation of the web page to be displayed, 
wherein one or more of the plurality of conditions comprises conditional logic describing a state of the web page that causes the computer system to select the variation of the web page, and
wherein the conditional logic comprises executable code to be executed by the computer system to determine if the one or more of the plurality of conditions has been met;
receiving a user interaction, via the GUI, with the web page;
determining a content update of the  and
based on the trigger event being activated to cause at least one of the plurality of conditions to be evaluated and responsive to detecting that a uniform resource locator (URL) of the web page at least partially matches a URL string specified in the at least one of the plurality of conditions, displaying the variation of the web page,
wherein the variation of the web page comprises the determined content update, and 
wherein the determined content update comprises an update to an attribute of at least one of the plurality of content items of the web page



15.	(Canceled) 

14, wherein operations further comprise:
receiving the web page from the content provider, the web page including code specifying instructions for the computer system to request experiment instructions from an experiment system that is distinct from the content provider;
requesting the experiment instructions from the experiment system responsive to execution of the code; and
receiving the experiment instructions from the experiment system, the experiment instructions defining the one or more of the plurality of conditions.

17.	(Currently amended) The computer system of claim 16, wherein the experiment instructions further define the trigger event that is indicative of when to evaluate whether has been met.

18.	(Currently amended) A computer program product comprising a non-transitory computer-readable storage medium storing executable code for determining a variation of a 
displaying the web page received from a content provider on the computer system, wherein the web page comprises a plurality of content items;
displaying, via a graphical user interface (GUI) a plurality of conditions to control a display of the variation of the web page, a trigger event defining when to evaluate the plurality of conditions for the web page, and a condition setting specifying how many of the plurality of conditions are to be met for the variation of the web page to be displayed, 
wherein one or more of the plurality of conditions comprises conditional logic describing a state of the web page that causes the computer system to select the variation of the web page, and
wherein the conditional logic comprises executable code to be executed by the computer system to determine if the one or more of the plurality of conditions has been met;
receiving a user interaction, via the GUI, with the web page;
determining a content update of the  and
based on the trigger event being activated to cause at least one of the plurality of conditions to be evaluated and responsive to detecting that a uniform resource locator (URL) of the web page at least partially matches a URL string specified in the at least one of the plurality of conditions, displaying the variation of the web page,
wherein the variation of the web page comprises the determined content update, and 
wherein the determined content update comprises an update to an attribute of at least one of the plurality of content items of the web page



19.	(Canceled) 

20.	(Currently amended) The computer program product of claim [[19]]18, wherein [[the]] the operations further comprise:

requesting the experiment instructions from the experiment system responsive to execution of the code; and
receiving the experiment instructions from the experiment system, the experiment instructions defining the one or more of the plurality of conditions and a trigger event that is indicative of when to evaluate whether the attribute of the web page matches the one or more of the plurality of conditions.





 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Prior Art fails to expressly teach, suggest or render obvious “based on the trigger event being activated to cause at least one of the plurality of conditions to be evaluated and responsive to detecting that a uniform resource locator (URL) of the web page at least partially matches a URL string specified in the at least one of the plurality of conditions, displaying the variation of the web page” as recited in the claims and in combination with the other limitations recited. 



In addition, it is not believed to have been within the level of one or ordinary skill in the art, before the effective filing date, to modify or integrate the method of the prior art to incorporate the above features, as recited in the context of claims  1, 3-14 and 16-20, in combination with the other elements recited.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145